DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Status of Claims 
Claim(s) 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4-5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goehlich (US 2017/0240298) in view of Ziaylek (US 2012/0286120)
As Per Claim 1, Goehlich discloses a method of making a mountable bottle [abstract], the method comprising:
mounting a container [Fig. 1, #F] in a fixture [Fig. 1, #B; Par. 62; “…a curved shell section of the fuselage, comprised of a carbon-fiber reinforced polymer composite, which is supported in this case by brace elements B extending horizontally from a vertically extending supporting framework S…”; the examiner would like to note that as consistent with applicant’s discloser, said “container” is a spherical member (14), much like the container disclosed in the reference, and with no further structural limitations as to what are defining features of said container, the interpretation will remain consistent throughout the remainder of the action.];
loading the container [Fig. 1, #F] and the fixture [Fig. 1, #B] into an additive manufacturing machine [Fig. 1, #2]. 
additively manufacturing a mounting bracket [Fig. 1, #1] directly onto the container [Fig. 1, #F; Claim 1; “…arranging a head of an additive manufacturing apparatus in, on or adjacent the structure; and forming the fixture in situ on the structure with the head of the apparatus based on a digital model of the fixture, the fixture being installed in or on the structure by connecting the fixture to the structure as the fixture is formed…”furthermore as the reference expounds as to what said fixture takes form as, being a bracket, “…a method of installing a fixture, such as a bracket…” (Par. 2)]
wherein additively manufacturing the mounting bracket [Fig. 1, #1] directly onto the container [Fig. 1, #F] comprises:
 additively manufacturing a deposition base [Fig. 1(b), #L1] onto a surface of the container [Fig. 1b, #F] in a first build direction [Fig. 1b, #A below]; 

    PNG
    media_image1.png
    300
    364
    media_image1.png
    Greyscale

additively manufacturing a support structure [Fig. 4, #8]  on the deposition base [Fig 1b, #L1] in a second build direction [Fig. 1c, #B below] such that the support structure [Fig. 4, #8]  extends from the deposition base [Fig. 1, #L1] and away from the container [Fig. 1c, #F; the reference explicitly states that “…the head 6 may then commence deposition of one or more new layers L2 of the polymer material, which builds upon the previous layers L1 and thus builds-up the three-dimensional shape or form of the fixture or bracket 1. This procedure continues with reference to FIG. 2(d) of the drawings until the final 3D shape of the bracket 1 has been completed….” (Par. 65) That is, the base layer L1, is built up upon in the method as shown in Figure 2d until the completed mounting bracket, shown in Figure 4-5, is completed. That is, the support structure (8), is built directly on top of the base (L1)];

    PNG
    media_image2.png
    278
    316
    media_image2.png
    Greyscale

 additively manufacturing a first side plate [refer to annotated Fig. 5b, #A] and a second side plate [refer to annotated Fig. 5b, #B below; the examiner is interpreting the second side plate as being the plate created on the opposite side of (A) in Figure 5b below] onto the deposition base [Fig. 1, #L1] and the support structure [Fig. 5b, #8], wherein the support structure [Fig. 5b, #8] is between the first side plate [refer to annotated Fig. 5b, #A] and the second side plate [refer to annotated Fig. 5b, #B]; and
 additively manufacturing a connecting plate [Fig. 5b, #10] onto the support structure [Fig. 5b, #8], the first side plate [Fig. 5b, #A], and the second side plate [Fig. 5b, #B], wherein the connecting plate [Fig. 5b, #10] extends from the first side plate [Fig. 5b, #A] to the second side plate [Fig. 5b, #B; Par. 65; “…the head 6 may then commence deposition of one or more new layers L2 of the polymer material, which builds upon the previous layers L1 and thus builds-up the three-dimensional shape or form of the fixture or bracket 1….”; the reference explicitly discloses that the manufacturing of the bracket (1) starts by applications of layers L1 and L2, on which builds up the three dimensional shape of form of the bracket (Fig. 5). That is, the completed bracket of Figure 5 is built on said layers (L1 and L2) up until the full formation of the bracket is formed.] 

    PNG
    media_image3.png
    412
    473
    media_image3.png
    Greyscale

Goehlich does not disclose wherein the connecting plate extends from the first side plate to the second side plate opposite the deposition base such that the support structure, the first side plate and the second side plate extend between the connecting plate and the deposition base. 
Zaiylek, much like Goehlich, pertains to a bracket construction for retaining cylindrical tanks. [abstract] 
Zaiylek discloses wherein the connecting plate [Fig. 1, #24] extends from the first side plate [Fig. 1, #20] to the second side plate [Fig. 1, #22] opposite the deposition base [Fig. 1, #61] such that the support structure [Fig. 1, #10], the first side plate  [Fig. 1, #20] and the second side plate  extend between the connecting plate [Fig. 1, #24] and the deposition base [Fig. 1, #61].
Zaiylek discloses the benefits of the bracket construction in that it provides a firm means for securing cylindrical tanks and easy removal thereof. [Par. 4] 
Therefore it would have been obvious to one with ordinary skill in the art to modify the teachings of additive manufacturing a bracket as taught by Goehlich in view of the bracket construction as taught by Zaiylek to further include wherein the connecting plate extends from the first side plate to the second side plate opposite the deposition base such that the support structure, the first side plate and the second side plate extend between the connecting plate and the deposition base to provide a firm means for securing cylindrical tanks and easy removal thereof. [Par. 4]
As Per Claim 3, Goehlich discloses wherein the container is a metal container [Fig. 3, #F] for a fire extinguisher [Par. 19; “…that the method may also be carried out with a body structure comprised of a metal, as is typical in conventional airframes and fuselage structures, such that the additive manufacturing apparatus is configured to generate or form the fixture from a material that can fuse or bond with the metallic structure….” as clearly shown in applicant’s disclosure said “container” (14) is that of a circular configuration, much like the part produced in the current reference. There is no further structural limitation inhibiting the container as disclosed in the reference to act as a container for a fire extinguisher]
As Per Claim 4, Goehlich discloses wherein the metal container is a one-piece metal container [Fig. 1, #F].
As Per Claim 5, Goehlich discloses all limitations of the invention except wherein the metal container is a two-piece metal container [Fig. 3, #F; as it can be clearly seen in the figure, the container (F) contains multiples of pieces within said container. Examiner would also like to note that there is no further description of what a “piece” would entail in applicant’s application other than stating it can be “two pieces”, and therefore, the examiner is interpreting any addition structure other than the mounting bracket attached to the container as being a “piece”.] 
As Per Claim 6, Goehlich discloses wherein the additive manufacturing machine is a laser metal deposition machine [Par. 20; “…In the case of selective heat sintering (SHS) or laser sintering (LS), the fixture may be formed from near any metal alloy, which is typically provided in a powdered or granular form, but also from a range of polymers that may also be in a powdered or granular form...”]
Claim(s) 2, 7 and 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goehlich (US 2017/0240298) in view of Ziaylek (US 2012/0286120) in further view of Soshi (US 2016/0282839)
As Per Claim 2, Goehlich discloses holes [Fig. 4, #13] in the mounting bracket [Fig. 4, #1].
Goehlich does not disclose drilling at least one hole in the connecting plate of the mounting bracket; and
 cleaning manufacturing debris and rough edges.
Soshi, much like Goehlich, pertains to a method for manufacturing a predetermined object of separate components.
Soshi discloses drilling holes into the part [Par. 59; “…The hybrid machining center includes at least one of the following machines: a material removal machine 901 such as for drilling or milling, a component arrangement robot 910, and an additive manufacturing machine 920 such as for laser welding deposition. The hybrid machine center includes, or is connected to, the controller to control the operations of the different machines on the work piece 900….”]; and
 cleaning the manufacturing debris and rough edges off of the part. [Par. 44; “…in step S137, a finishing process is performed for precision and a high surface finish quality. The finishing process used can be buffing, polishing, electro polishing, case hardening etc…”]
Soshi discloses the benefits of the additive manufacturing system drilling holes into the part and cleaning the debris off the part in that it reduces the time needed to machine/fabricate an object [Par. 4] and improves the surface finish, quality and accuracy of the manufactured object. [Par. 44]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the additive manufacturing method as taught by Goehlich in view of the method as taught by Soshi to further include drilling holes into the connecting plate of the mounting bracket and cleaning the manufacturing debris and rough edges off of the assembly to reduce the time needed to machine/fabricate an object [Par. 4] and improve the surface finish, quality and accuracy of the manufactured object. [Par. 44]
As Per Claim 7, Goehlich discloses all limitations of the invention except wherein the laser deposition machine is a hybrid laser metal deposition machine configured to additively manufacture the mounting bracket and drill holes in the mounting bracket within the hybrid metal deposition machine.
	Soshi, much like Goehlich, pertains to a method for manufacturing a predetermined object of separate components.
	Soshi discloses the laser deposition machine is a hybrid laser metal deposition machine configured to additively manufacture a metal part and drill holes in the metal part within the hybrid metal deposition machine. [Par. 59; “…The hybrid machining center includes at least one of the following machines: a material removal machine 901 such as for drilling or milling, a component arrangement robot 910, and an additive manufacturing machine 920 such as for laser welding deposition. The hybrid machine center includes, or is connected to, the controller to control the operations of the different machines on the work piece 900….”]
	Soshi discloses the benefits of the hyprid laser metal deposition machine in that it reduces the time needed to machine/fabricate an object. [Par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the additive manufacturing system as taught by Goehlich in view of the hybrid system as taught by Soshi to further include e laser deposition machine is a hybrid laser metal deposition machine configured to additively manufacture the mounting bracket and drill holes in the mounting bracket within the hybrid metal deposition machine to reduces the time needed to machine/fabricate an object. [Par. 4]
As Per Claim 10, Goehlich discloses a method of making an assembly [abstract], comprising: 
 mounting a fire extinguisher container [Fig. 1, #F] in a fixture [Fig. 1, #B; Par. 62; “…a curved shell section of the fuselage, comprised of a carbon-fiber reinforced polymer composite, which is supported in this case by brace elements B extending horizontally from a vertically extending supporting framework S…”]; 
loading the fire extinguisher container [Fig. 1, #F] and the fixture [Fig. 1,#B] into a laser metal deposition additive manufacturing machine [Fig. 1, #2]; 
forming a mounting bracket on the fire extinguisher container, wherein the mounting bracket is deposited layer by layer [Claim 1; “…arranging a head of an additive manufacturing apparatus in, on or adjacent the structure; and forming the fixture in situ on the structure with the head of the apparatus based on a digital model of the fixture, the fixture being installed in or on the structure by connecting the fixture to the structure as the fixture is formed…”furthermore as the reference expounds as to what said fixture takes form as, being a bracket, “…a method of installing a fixture, such as a bracket… (Par. 2) & Par. 14; “…forming the fixture in situ in or on the structure comprises building the fixture by sequentially generating and/or by building up layers of the fixture via the head of the additive manufacturing apparatus…”]; 
wherein additively manufacturing the mounting bracket [Fig. 1, #1] directly onto the container [Fig. 1, #F] comprises:
 additively manufacturing a deposition base [Fig. 1(b), #L1] onto a surface of the container [Fig. 1b, #F] in a first build direction [Fig. 1b, #A below]; 

    PNG
    media_image1.png
    300
    364
    media_image1.png
    Greyscale

additively manufacturing a support structure [Fig. 5b, #8]  on the deposition base [Fig 1b, #L2] in a second build direction [Fig. 1c, #B below] such that the support structure  [Fig. 5b, #8] extends from the deposition base [Fig. 1, #L1] and away from the container [Fig. 1c, #F];

    PNG
    media_image2.png
    278
    316
    media_image2.png
    Greyscale

 additively manufacturing a first side plate [refer to annotated Fig. 5b, #A] and a second side plate [refer to annotated Fig. 5b, #B below] onto the deposition base and the support structure [Fig. 5b, #8], wherein the support structure [Fig. 5b, #8] is between the first side plate [refer to annotated Fig. 5b, #A] and the second side plate [refer to annotated Fig. 5b, #B]; and
 additively manufacturing a connecting plate [Fig. 5b, #10] onto the support structure  [Fig. 5b, #8], the first side plate [Fig. 5b, #A], and the second side plate [Fig. 5b, #B], wherein the connecting plate [Fig. 5b, #10] extends from the first side plate [Fig. 5b, #A] to the second side plate [Fig. 5b, #B; Par. 65; “…the head 6 may then commence deposition of one or more new layers L2 of the polymer material, which builds upon the previous layers L1 and thus builds-up the three-dimensional shape or form of the fixture or bracket 1….”; the reference explicitly discloses that the manufacturing of the bracket (1) starts by applications of layers L1 and L2, on which builds up the three dimensional shape of form of the bracket (Fig. 5). That is, the completed bracket of Figure 5 is built on said layers (L1 and L2) up until the full formation of the bracket is formed.] 

    PNG
    media_image3.png
    412
    473
    media_image3.png
    Greyscale

Goehlich does not disclose wherein the connecting plate extends from the first side plate to the second side plate opposite the deposition base such that the support structure, the first side plate and the second side plate extend between the connecting plate and the deposition base. 
Zaiylek, much like Goehlich, pertains to a bracket construction for retaining cylindrical tanks. [abstract] 
Zaiylek discloses wherein the connecting plate [Fig. 1, #24] extends from the first side plate [Fig. 1, #20] to the second side plate [Fig. 1, #22] opposite the deposition base [Fig. 1, #61] such that the support structure [Fig. 1, #10], the first side plate  [Fig. 1, #20] and the second side plate  extend between the connecting plate [Fig. 1, #24] and the deposition base [Fig. 1, #61].
Zaiylek discloses the benefits of the bracket construction in that it provides a firm means for securing cylindrical tanks and easy removal thereof. [Par. 4] 
Therefore it would have been obvious to one with ordinary skill in the art to modify the teachings of additive manufacturing a bracket as taught by Goehlich in view of the bracket construction as taught by Zaiylek to further include wherein the connecting plate extends from the first side plate to the second side plate opposite the deposition base such that the support structure, the first side plate and the second side plate extend between the connecting plate and the deposition base to provide a firm means for securing cylindrical tanks and easy removal thereof. [Par. 4]
Goehlich and Zaiylek does not disclose cleaning manufacturing debris and rough edges off of the assembly.
Soshi, much like Goehlich and Zaiylek, pertains to a method for manufacturing a predetermined object of separate components.
Soshi discloses cleaning manufacturing debris and rough edges off of an assembly. [Par. 44; “…in step S137, a finishing process is performed for precision and a high surface finish quality. The finishing process used can be buffing, polishing, electro polishing, case hardening etc…”] 
Soshi discloses the benefits of cleaning debris and rough edges off an assembly in that it improves the surface finish, quality and accuracy of the manufactured object. [Par. 44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the additive manufacturing system as taught by Goehlich in view of the system as taught by Soshi to further include cleaning manufacturing debris and rough edges off of the assembly to improve the surface finish, quality and accuracy of the manufactured object. [Par. 44]
As Per Claim 12, Goehlich discloses forming the mounting bracket [Fig. 1, #6] of the fire extinguisher container [Fig. 1, #F] further comprises:
 creating a deposition base [Fig. 2, #L1] on the fire extinguisher container [Fig. 2, #F]; 
depositing the mounting bracket [Fig. 2, #1] on the deposition base [Fig. 2, #L1], wherein the mounting bracket is deposited layer by layer [Fig. 2, #l2].
As Per Claim 13, Goehlich discloses wherein the metal container is a one-piece metal container [Fig. 1, #4].
As Per Claim 14, Goehlich discloses wherein the container for a fire extinguisher is a two-piece metal container. [Fig. 3, #F; as it can be clearly seen in the figure, the container (F) contains multiples of pieces within said container. Examiner would also like to note that there is no further description of what a “piece” would entail in applicant’s application other than stating it can be “two pieces”, and therefore, the examiner is interpreting any addition structure other than the mounting bracket attached to the container as being a “piece”.]
As Per Claim 15, Goehlich discloses all limitations of the invention except wherein the laser metal deposition machine is a hybrid laser metal deposition machine.
Soshi, much like Goehlich, pertains to a method for manufacturing a predetermined object of separate components.
	Soshi discloses the laser metal deposition machine is a hybrid laser metal deposition machine. [Par. 59; “…The hybrid machining center includes at least one of the following machines: a material removal machine 901 such as for drilling or milling, a component arrangement robot 910, and an additive manufacturing machine 920 such as for laser welding deposition. The hybrid machine center includes, or is connected to, the controller to control the operations of the different machines on the work piece 900….”]
	Soshi discloses the benefits of the hyprid laser metal deposition machine in that it reduces the time needed to machine/fabricate an object. [Par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the additive manufacturing system as taught by Goehlich in view of the hybrid system as taught by Soshi to further include the laser metal deposition machine is a hybrid laser metal deposition machine to reduces the time needed to machine/fabricate an object. [Par. 4]
As Per Claim 16, Goehlich holes [Fig. 4, #13] in the mounting bracket [Fig. 4, #1].
Goehlich does not disclose the hybrid laser metal deposition machine is configured to additively manufacture the mounting bracket and drill holes in the mounting bracket.
Soshi, much like Goehlich, pertains to a method for manufacturing a predetermined object of separate components.
Soshi discloses the hybrid laser metal deposition machine is configured to additively manufacture the part and drill holes in the part. [Par. 59; “…The hybrid machining center includes at least one of the following machines: a material removal machine 901 such as for drilling or milling, a component arrangement robot 910, and an additive manufacturing machine 920 such as for laser welding deposition. The hybrid machine center includes, or is connected to, the controller to control the operations of the different machines on the work piece 900….”]
	Soshi discloses the benefits of the hybrid laser metal deposition machine in that it reduces the time needed to machine/fabricate an object. [Par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the additive manufacturing system as taught by Goehlich in view of the system as taught by Soshi to further include the hybrid laser metal deposition machine is configured to additively manufacture the mounting bracket and drill holes in the mounting bracket to reduce the time needed to machine/fabricate an object. [Par. 4]
As Per Claim 17, Goehlich discloses a method of making an assembly [abstract] comprising: 
mounting a fire extinguisher container [Fig. 1, #F] in a fixture [Fig. 1, #B; Par. 62; “…a curved shell section of the fuselage, comprised of a carbon-fiber reinforced polymer composite, which is supported in this case by brace elements B extending horizontally from a vertically extending supporting framework S…”]; 
loading the fire extinguisher container [Fig. 1, #F] and the fixture [Fig. 1, #B] into a laser metal deposition additive manufacturing machine [Fig. 1, #2];
 creating a deposition base [Fig. 1, #L1] on the fire extinguisher container [Fig. 1, #F]; 
forming a mounting bracket on the deposition base [Fig. 1, #1], wherein the mounting bracket is deposited layer by layer [Fig. 1, #L2]; and
holes [Fig. 4, #13] in the mounting bracket [Fig. 4, #1]; 
wherein additively manufacturing the mounting bracket [Fig. 1, #1] directly onto the container [Fig. 1, #F] comprises:
 additively manufacturing a deposition base [Fig. 1(b), #L1] onto a surface of the container [Fig. 1b, #F] in a first build direction [Fig. 1b, #A below]; 

    PNG
    media_image1.png
    300
    364
    media_image1.png
    Greyscale

additively manufacturing a support structure [Fig. 5b, #8] on the deposition base [Fig 1b, #L2] in a second build direction [Fig. 1c, #B below] such that the support structure [Fig. 5b, #8] extends from the deposition base [Fig. 1, #L1] and away from the container [Fig. 1c, #F];

    PNG
    media_image2.png
    278
    316
    media_image2.png
    Greyscale

 additively manufacturing a first side plate [refer to annotated Fig. 5b, #A] and a second side plate [refer to annotated Fig. 5b, #B below] onto the deposition base and the support structure [[Fig. 5b, #8], wherein the support structure [Fig. 5b, #8] is between the first side plate [refer to annotated Fig. 5b, #A] and the second side plate [refer to annotated Fig. 5b, #B]; and
 additively manufacturing a connecting plate [Fig. 5b, #10] onto the support structure [Fig. 5b, #8], the first side plate [Fig. 5b, #A], and the second side plate [Fig. 5b, #B], wherein the connecting plate [Fig. 5b, #10] extends from the first side plate [Fig. 5b, #A] to the second side plate [Fig. 5b, #B; Par. 65; “…the head 6 may then commence deposition of one or more new layers L2 of the polymer material, which builds upon the previous layers L1 and thus builds-up the three-dimensional shape or form of the fixture or bracket 1….”; the reference explicitly discloses that the manufacturing of the bracket (1) starts by applications of layers L1 and L2, on which builds up the three dimensional shape of form of the bracket (Fig. 5). That is, the completed bracket of Figure 5 is built on said layers (L1 and L2) up until the full formation of the bracket is formed.] 

    PNG
    media_image3.png
    412
    473
    media_image3.png
    Greyscale

Goehlich does not disclose wherein the connecting plate extends from the first side plate to the second side plate opposite the deposition base such that the support structure, the first side plate and the second side plate extend between the connecting plate and the deposition base. 
Zaiylek, much like Goehlich, pertains to a bracket construction for retaining cylindrical tanks. [abstract] 
Zaiylek discloses wherein the connecting plate [Fig. 1, #24] extends from the first side plate [Fig. 1, #20] to the second side plate [Fig. 1, #22] opposite the deposition base [Fig. 1, #61] such that the support structure [Fig. 1, #10], the first side plate  [Fig. 1, #20] and the second side plate  extend between the connecting plate [Fig. 1, #24] and the deposition base [Fig. 1, #61].
Zaiylek discloses the benefits of the bracket construction in that it provides a firm means for securing cylindrical tanks and easy removal thereof. [Par. 4] 
Therefore it would have been obvious to one with ordinary skill in the art to modify the teachings of additive manufacturing a bracket as taught by Goehlich in view of the bracket construction as taught by Zaiylek to further include wherein the connecting plate extends from the first side plate to the second side plate opposite the deposition base such that the support structure, the first side plate and the second side plate extend between the connecting plate and the deposition base to provide a firm means for securing cylindrical tanks and easy removal thereof. [Par. 4]
Geohlich and Zaiylek does not disclose drilling holes into the mounting bracket; and
 cleaning the manufacturing debris and rough edges off of the assembly.
Soshi, much like Goehlich and Zaiylek, pertains to a method for manufacturing a predetermined object of separate components.
Soshi discloses drilling holes into the part [Par. 59; “…The hybrid machining center includes at least one of the following machines: a material removal machine 901 such as for drilling or milling, a component arrangement robot 910, and an additive manufacturing machine 920 such as for laser welding deposition. The hybrid machine center includes, or is connected to, the controller to control the operations of the different machines on the work piece 900….”]; and
 cleaning the manufacturing debris and rough edges off of the part. [Par. 44; “…in step S137, a finishing process is performed for precision and a high surface finish quality. The finishing process used can be buffing, polishing, electro polishing, case hardening etc…”]
Soshi discloses the benefits of the additive manufacturing system drilling holes into the part and cleaning the debris off the part in that it reduces the time needed to machine/fabricate an object [Par. 4] and improves the surface finish, quality and accuracy of the manufactured object. [Par. 44]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing method as taught by Goehlich in view of the method as taught by Soshi to further include drilling holes into the mounting bracket and cleaning the manufacturing debris and rough edges off of the assembly to reduce the time needed to machine/fabricate an object [Par. 4] and improve the surface finish, quality and accuracy of the manufactured object. [Par. 44]
As Per Claim 18, Goehlich discloses further comprising:
creating the deposition base on a first build plane [Fig. 2, #L1]; and 
forming the mounting bracket on a second build plane [Fig. 2, #L2].
As Per Claim 19, Goehlich discloses wherein the metal container is a one-piece metal container [Fig. 1, #F].
As Per Claim 20, Goehlich discloses wherein the container for a fire extinguisher is a two-piece metal container[Fig. 3, #F; as it can be clearly seen in the figure, the container (F) contains multiples of pieces within said container. Examiner would also like to note that there is no further description of what a “piece” would entail in applicant’s application other than stating it can be “two pieces”, and therefore, the examiner is interpreting any addition structure other than the mounting bracket attached to the container as being a “piece”.]
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goehlich (US 2017/0240298) in view of Ziaylek (US 2012/0286120) in further view of Butcher (US 2018/0058771) in further view of Deak (US 2018/0065319)
As Per Claim 11, Goehlich discloses forming at least one hole [Fig. 4, #13] in the mounting bracket [Fig. 4, #1].
Goehlich does not disclose forming at least one hole in the connecting plate in the mounting bracket.
Deak, much like Gohlich, pertains to a mounting bracket used in additive manufacturing. [abstract] 
Deak discloses forming at least one hole [Fig. 6, #158] in the connecting plate [Fig. 6, #144] in the mounting bracket [Fig. 6, #142].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the connecting plate as taught by Goehlich in view of the connecting plate as taught by Deak to further include forming at least one hole in the connecting plate in the mounting bracket to allow for a more secure connection for the mounting bracket.
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goehlich (US 2017/0240298) in view of Ziaylek (US 2012/0286120) in further view of Butcher (US 2018/0058771)
As Per Claim 8, Goehlich discloses all limitations of the invention except wherein a plurality of mounting brackets are additively manufactured onto an exterior surface of the container.
Butcher, much like Goehlich, pertains to a method of generating support structures on a tubular object via layer-by-layer additive manufacturing. [abstract] 
Butcher discloses a plurality of mounting brackets [Fig. 4, #64] are additively manufactured onto an exterior surface of the container [Par. 33; “…tubular object 56 with mounting tabs 64....] 
Butcher discloses the benefits of the plurality of mounting brackets in that they provide further structural support for the part fabricated. [Par. 34]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing system as taught by Goehlich in view of the system as taught by Butcher to further include a plurality of mounting brackets are additively manufactured onto an exterior surface of the container to provide further structural support for the part fabricated. [Par. 34]
As Per Claim 9, Goehlich discloses wherein the mounting bracket is configured to mount the container to an aircraft structure. [Claim 1; “…a method of installing a fixture in or on a structure of an aircraft or spacecraft] 
Goehlich does not disclose a plurality of mounting brackets.
Butcher, much like Goehlich, pertains to a method of generating support structures on a tubular object via layer-by-layer additive manufacturing. [abstract] 
Butcher discloses a plurality of mounting brackets [Fig. 4, #64; [Par. 33; “…tubular object 56 with mounting tabs 64....] 
Butcher discloses the benefits of the plurality of mounting brackets in that they provide further structural support for the part fabricated. [Par. 34]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing system as taught by Goehlich in view of the system as taught by Butcher to further include a plurality of mounting brackets to provide further structural support for the part fabricated. [Par. 34]
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered.
Applicant asserts that Goehlich does not disclose the newly amended claim limitations. 
New prior art, Ziaylek (US 2012/0286120), has been applied to read on the newly recited claim limitations, in which Ziaylek discloses wherein the connecting plate [Fig. 1, #24] extends from the first side plate [Fig. 1, #20] to the second side plate [Fig. 1, #22] opposite the deposition base [Fig. 1, #61] such that the support structure [Fig. 1, #10], the first side plate  [Fig. 1, #20] and the second side plate  extend between the connecting plate [Fig. 1, #24] and the deposition base [Fig. 1, #61].
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         	
                                                                                                                                                                                   
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761